Exhibit 10.4

[Officer Specimen]

DIAMOND OFFSHORE DRILLING, INC.

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made and
entered into as of the grant date set forth below (the “Grant Date”) and
evidences the grant of the Award set forth below by Diamond Offshore Drilling,
Inc., a Delaware corporation (the “Company”), to the individual named below (the
“Grantee”). Capitalized terms not defined herein shall have the meanings
ascribed to them in the Diamond Offshore Drilling, Inc. Equity Incentive
Compensation Plan (the “Plan”).

 

Name of Grantee:    [        ] Grant Date:    [        ]

Number of Time-Vesting

RSUs Subject to Award:

  




[        ]

Target Number of Performance

RSUs Subject to Award:

  




[        ]

Performance Period for

Performance RSUs:

  




Calendar years [calendar year including Grant Date and two following calendar
years]

Vesting Dates for

Time-Vesting RSUs:

  




[2 years after Grant Date] as to [50%] Time-Vesting RSUs

   [3 years after Grant Date] as to [50%] Time-Vesting RSUs Vesting of
Performance RSUs:    See Section 2 below

1.    Grant of Awards. The Company hereby grants to the Grantee Restricted Stock
Units (“RSUs”) as set forth herein, subject to the terms and conditions of this
Agreement and the Plan. RSUs granted under this Agreement that are not subject
to the achievement of performance goals are referred to herein as “Time-Vesting
RSUs.” RSUs granted under this Agreement that are subject to the achievement of
performance goals are referred to herein as “Performance RSUs.” This Agreement
shall constitute the Award Terms for purposes of the Plan.



--------------------------------------------------------------------------------

2.    Form of Payment and Vesting.

(a)    Time-Vesting RSUs. Each Time-Vesting RSU granted under this Agreement
shall, subject to the vesting schedule set forth above and the other terms
herein, represent the right to receive a payment of one share of Stock (rounded
down to the nearest whole share in the aggregate on each Vesting Date). Any
Time-Vesting RSUs that become vested shall thereafter be payable in accordance
with Section 2(c).

(b)    Performance RSUs. Each Performance RSU granted under this Agreement
shall, subject to the attainment of certain performance goals set forth in this
Agreement and the other terms herein, represent the right to receive a payment
of one share of Stock. The attached Schedule A specifies the financial
performance goals (“Performance Goals”) required to be attained during the
performance period designated above (the “Performance Period”) in order for the
Performance RSUs to become eligible to vest, provided that, in determining the
number of Performance RSUs eligible to vest, the Committee shall at all times
during or after the Performance Period have the right in its sole discretion to
reduce or eliminate the number of Performance RSUs that would otherwise be
eligible to vest as a result of the performance as measured against the
Performance Goal (“Negative Discretion”). Any Performance RSUs that vest in
accordance with this Agreement shall thereafter be payable in accordance with
Section 2(c). Any Performance RSUs that do not become eligible to vest pursuant
to this Agreement or that otherwise do not vest pursuant to this Agreement shall
be immediately forfeited.

(c)    Timing and Manner of Payment after Vesting of RSUs.

(i)    No later than two and one-half (2 1⁄2) months following the end of the
Performance Period, the Committee shall determine the actual level of attainment
of the Performance Goal for the Performance Period. On the basis of the
Committee’s determination, the Committee will determine the number of
Performance RSUs eligible to vest as calculated in accordance with the
percentile matrix set forth in Schedule A, subject to the Committee’s Negative
Discretion and rounded down to the nearest whole share. The number of
Performance RSUs determined by the Committee to be eligible to vest through such
process shall constitute the number of Performance RSUs in which the Grantee
shall vest under this Award.

(ii)    With regard to Performance RSUs subject to this Award, the “Vesting
Date” shall be the date that the Committee determines the vesting of Performance
RSUs in accordance with this Section 2(c). With regard to Time-Vesting RSUs
subject to this Award, the “Vesting Date” shall be the applicable date set forth
for such Time-Vesting RSUs on the first page of this Agreement.

(iii)    Within thirty (30) days following each Vesting Date of a Time-Vesting
RSU pursuant to this Section 2(c) and within two and one-half (2 1⁄2) months
following the end of the Performance Period with regard to vested Performance
RSUs, the Company shall deliver to the account of the Grantee a number of shares
of Stock (either by delivering one or more certificates for such shares or by
entering such shares in book entry form, as determined by the Company in its
discretion) equal to the number of RSUs subject to this Award that vest on the
applicable Vesting Date, less withholding pursuant to Section 7(e) of the Plan,
unless such RSUs terminated or are forfeited prior to the applicable Vesting
Date pursuant to this Agreement or the Plan or unless the Company has elected in
its discretion to settle such vested RSUs in cash in lieu

 

2



--------------------------------------------------------------------------------

of Stock. The Company’s obligation to deliver shares of Stock or otherwise make
payment with respect to vested RSUs is subject to the condition precedent that
the Grantee or other person entitled under the Plan to receive any shares of
Stock with respect to the vested RSUs deliver to the Company any representations
or other documents or assurances required pursuant to Section 7(j) of the Plan.
Neither the Grantee nor any of the Grantee’s successors, heirs, assigns or
personal representatives shall have any further rights or interests with respect
to any RSUs that are paid or that terminate pursuant to this Agreement or the
Plan. Notwithstanding anything herein to the contrary, the Company shall have no
obligation to issue shares of Stock in payment of the RSUs unless such issuance
and such payment shall comply with all relevant provisions of law and the
requirements of any applicable stock exchange.

(iv)    Except as otherwise provided in Section 3 of this Agreement, the vesting
schedules in this Agreement require continued employment or service with the
Company or one of its Subsidiaries through the applicable Vesting Date as a
condition to the vesting of the applicable portion of this Award and the rights
and benefits under this Agreement. Except as otherwise provided in Section 3 of
this Agreement, employment or service for only a portion of the vesting period,
even if a substantial portion, will not entitle the Grantee to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or services as provided in this Agreement
or under the Plan.

(v)    Notwithstanding anything to the contrary in this Agreement, the Company
reserves the right, at its sole discretion, to settle any vested RSU by cash
payment in lieu of Stock. If the Company elects to settle any RSU in cash, the
amount of cash to be paid by the Company in settlement shall be determined by
multiplying (a) the number of vested RSUs to be settled in cash, less any
withholding pursuant to Section 7(e) of the Plan, by (b) the Fair Market Value
of a share of Stock as of the applicable Vesting Date.

 

3.    Termination of Award. This Award is subject to termination as follows:

(a)    Termination of Employment by the Company without Cause. Upon termination
of the Grantee’s employment by the Company or its Subsidiary without Cause on or
after [2 years after Grant Date] but prior to the Vesting Date for Performance
RSUs, then this Award of Performance RSUs shall remain outstanding and the
number of Performance RSUs to vest shall be determined in accordance with the
process set forth in Section 2, provided that the resulting number of vested
Performance RSUs will be reduced by 50% (and the remainder of this Award of
Performance RSUs will be forfeited).

(b)     Termination of Employment On Account of Retirement. Upon the Grantee’s
retirement (as defined below) prior to the Vesting Date for Performance RSUs,
then this Award of Performance RSUs shall remain outstanding and the number of
Performance RSUs to vest shall be determined in accordance with the process set
forth in Section 2, provided that the resulting number of vested Performance
RSUs will be reduced pro rata to correspond with the portion of the period
commencing on the Grant Date and ending on [last day of Performance Period] that
has elapsed as of the effective date of the Grantee’s retirement (and the
remainder of this Award of Performance RSUs will be forfeited).

 

3



--------------------------------------------------------------------------------

For purposes of this Section 3(b), “retirement” means the termination of
employment with the Company and each of its Subsidiaries or Affiliates by the
Grantee on or after reaching age 63; provided that the Grantee’s employment is
not terminated for Cause and provided further that such termination will
constitute a retirement for these purposes only if, at least one year prior to
the Grantee’s desired retirement date, the Grantee delivers a written notice (by
any means, including by email) to the VP - Human Resources or other employee
within the Human Resources Department of the Company that (x) indicates the
Grantee intends to retire and (y) specifies an intended retirement date.

(c)    Other Termination. Except as otherwise set forth in Section 3(a) or 3(b)
above, if the Grantee’s employment with the Company and/or its Subsidiaries
terminates prior to a Vesting Date for any reason, the unvested portion of this
Award shall be forfeited as of the date of such termination of employment.

 

4.    Dividend and Voting Rights.

(a)    Limitation on Rights. The RSUs are bookkeeping entries only.
Notwithstanding Section 5(b) of the Plan, the Grantee shall have no rights as a
stockholder of the Company, no dividend rights (except as expressly provided in
Section 4(b) below with respect to Dividend Equivalent Rights) and no voting
rights with respect to the RSUs or any shares of Stock underlying or issuable in
respect of the RSUs until such shares of Stock are actually issued to and held
of record by the Grantee pursuant to the terms of this Agreement.
Notwithstanding Section 5(b) of the Plan, no adjustments will be made for
dividends or other rights of a holder for which the record date is prior to the
date of issuance of the stock certificate or book entry evidencing such shares
of Stock (except as expressly provided in Section 4(b) below with respect to
Dividend Equivalent Rights).

(b)    Dividend Equivalent Rights Distributions. As of any date that the Company
pays a special cash dividend on its Stock prior to vesting of any RSUs subject
to this Award, the Company shall credit the Grantee with a dollar amount equal
to (i) the per share special cash dividend paid by the Company on its Stock on
such date, multiplied by (ii) the total number of unvested RSUs subject to this
Award that are outstanding on the record date for that dividend (a “Dividend
Equivalent Right”). With respect to Performance RSUs, the number of RSUs that
are outstanding shall be based on the target number of Performance RSUs. Any
Dividend Equivalent Rights credited pursuant to the foregoing provisions of this
Section 4(b) shall be subject to the same vesting, payment and other terms,
conditions and restrictions as the original RSUs to which they relate; provided,
however, that the amount of any vested Dividend Equivalent Rights shall be paid
to the Grantee only in cash. No crediting of Dividend Equivalent Rights shall be
made pursuant to this Section 4(b) with respect to any RSUs that, as of the
record date for that dividend, have either been paid pursuant to Section 2(c)(v)
or have terminated or been forfeited pursuant to this Agreement. No crediting of
Dividend Equivalent Rights shall be made pursuant to this Section 4(b) with
respect to any regular or ordinary cash dividends.

5.    RSU Award Subject to Plan. This Award is granted under and subject to and
governed by the terms and conditions of this Agreement and the terms and
conditions of the Plan, which are incorporated herein by reference. In the event
of any conflict between this Agreement and

 

4



--------------------------------------------------------------------------------

the Plan, the Plan shall control unless specifically stated otherwise in this
Agreement. In the event of any ambiguity in this Agreement, any term that is not
defined in this Agreement, or any matters as to which this Agreement is silent,
the Plan shall govern.

6.    Restrictive Covenants.

(a)    Confidentiality. The Grantee agrees that, during the Performance Period
and at all times thereafter, the Grantee shall not reveal or utilize
Confidential Information (as hereinafter defined) that the Grantee acquired
during the course of or as a result of the Grantee’s employment with the Company
or one of its Subsidiaries and that relates to (x) the Company or any of its
Subsidiaries or (y) Company’s and its Subsidiaries’ customers, employees, agents
or vendors. The Grantee acknowledges that all such Confidential Information is
commercially valuable and is the property of the Company. Upon the termination
of the Grantee’s employment with the Company and its Subsidiaries, the Grantee
shall immediately return all such Confidential Information to the Company,
whether it exists in written, electronic, computerized or other form.
Notwithstanding anything elsewhere to the contrary, the Grantee (a) may disclose
Confidential Information (i) to the Company and its Subsidiaries and affiliates,
or to any authorized agent or representative of any of them, (ii) in confidence
to any attorney or accountant actually retained by the Grantee for the purpose
of securing professional advice (but not the Company’s privileged information),
or (iii) when required to do so by law or by a court, governmental agency,
legislative body, arbitrator or other person with jurisdiction to order the
Grantee to divulge, disclose or make accessible such information, and (b) may
disclose or use Confidential Information (i) with the Company’s prior written
consent, (ii) in connection with performing the Grantee’s employment duties for
the Company and its Subsidiaries or (iii) in connection with any legal
proceeding involving the Company or its Subsidiaries. In the event that the
Grantee is required to disclose any Confidential Information pursuant to clause
(a)(iii) or (b)(iii) of the immediately preceding sentence, the Grantee shall
(A) promptly give the Company advance notice that such disclosure may be made
and (B) not oppose, and affirmatively cooperate with, the Company, at its
reasonable request and sole expense, in seeking to protect the confidentiality
of the Confidential Information. For purposes hereof, “Confidential Information”
shall mean information, knowledge or data (whether or not a trade secret or
protected by laws pertaining to intellectual property and including, without
limitation, information relating to data, finances, marketing, pricing, profit
margins, claims, legal matters, loss control, marketing and business plans and
strategies, software, processing, vendors, administrators, customers or
prospective customers, products, brokers and employees), other than information,
knowledge or data that (x) has previously been disclosed to the public, or is in
the public domain, other than as a result of the Grantee’s breach of this
Section 6(a) or other obligation of confidentiality, or (y) is known or
generally available to the public.

(b)    Solicitation of Employees. The Grantee covenants and agrees that during
the Grantee’s employment and for a period of two (2) years after the termination
of the Grantee’s employment, whether such termination occurs at the insistence
of the Company or the Grantee (for whatever reason), the Grantee shall not,
individually or jointly with others, directly or indirectly:

(i)    recruit, hire, encourage, or attempt to recruit or hire, alone or by
assisting others, any employees of the Company or former employees of the
Company with whom the Grantee worked, had business contact, or about whom the
Grantee gained non-public or Confidential Information (hereinafter, “Company’s
employees or former employees”);

 

5



--------------------------------------------------------------------------------

(ii)    contact or communicate with Company’s employees or former employees for
the purpose of inducing, assisting, encouraging and/or facilitating Company’s
employees or former employees to terminate their employment with the Company or
find employment or work with another person or entity;

(iii)    provide or pass along to any person or entity the name, contact and/or
background information about any of Company’s employees or former employees or
provide references or any other information about them;

(iv)    provide or pass along to Company’s employees or former employees any
information regarding potential jobs or entities or persons to work for,
including but not limited to, job openings, job postings, or the names or
contact information of individuals or companies hiring people or accepting job
applications; or

(v)    offer employment or work to Company’s employees or former employees.

For purposes of this covenant, “former employees” shall refer to employees who
are not employed by the Company or any of its Subsidiaries at the time of the
attempted recruiting or hiring, but were employed by, or working for the Company
or any of its Subsidiaries at any time in the six (6) months prior to the time
of the attempted recruiting or hiring and/or interference.

(c)    Competition. The Grantee covenants and agrees that during the Grantee’s
employment and for a period of one (1) year after the termination of the
Grantee’s employment, whether such termination occurs at the insistence of the
Company or the Grantee (for whatever reason), the Grantee shall not,
individually or jointly with others, directly or indirectly, perform services
for, prepare or take steps to prepare to perform services for, or otherwise have
any involvement with (other than in connection with performing services pursuant
to Grantee’s employment), in each case, whether as an officer, director,
partner, consultant, security holder, owner, employee, independent contractor or
otherwise, any entity that competes (whether directly or indirectly) with the
Company or its Subsidiaries in the Business (as hereinafter defined) anywhere in
the world as of the date of the Grantee’s termination of employment with the
Company and its Subsidiaries (any such entity, a “Competitor”); provided,
however, that the Grantee may in any event own up to a 2% passive ownership
interest in any public entity or through a private, non-operating investment
vehicle and may become employed by or otherwise affiliated with a Competitor if
the Grantee works in a business unit thereof that does not compete with the
Company or any Subsidiary in connection with the Business and the Grantee does
not communicate about the Business with any employee in a business unit of such
Competitor that does so compete with the Company or any of its Subsidiaries. For
purposes hereof, the term “Business” shall mean the offshore oil and gas
drilling business. Upon the written request of the Grantee, the Company’s
President will reasonably determine whether a business or other entity
constitutes a “Competitor” for purposes of this Section 6(c); provided that the
President may require the Grantee to provide such information as the Company
reasonably determines to be necessary to make such determination; and provided,
further that the current and continuing effectiveness of such determination may
be conditioned upon the accuracy of such information, and upon such other
factors as the Company may reasonably determine.

 

6



--------------------------------------------------------------------------------

(d)    Equitable Relief. The Grantee agrees that any actual or threatened breach
of covenants set forth in this Section 6 could cause the Company irreparable
harm. Therefore, in the event of any actual or threatened breach by the Grantee,
the Company shall be entitled to seek and obtain, through any court with
jurisdiction over the matter and the Grantee, temporary, preliminary and/or
permanent equitable/injunctive relief restraining the Grantee from violating
such provisions and to seek, in addition, money damages, together with any and
all other remedies available under applicable law.

(e)    Forfeiture for Breach. Notwithstanding any other provision hereof, if the
Grantee breaches or otherwise fails to comply with any of the obligations
contained in this Section 6, as applicable, in addition to all rights the
Company and its Subsidiaries have under this Agreement and any other agreement,
at law or in equity, any and all RSUs that have not become vested and settled
before such breach or failure to comply shall expire at that time, may not
become vested or settled after such time and will be forfeited at such time
without any payment therefor.

7.    Section 409A Compliance. It is the intention of the Company and the
Grantee that all payments, benefits and entitlements received by the Grantee
under this Agreement be provided in a manner that does not impose any additional
taxes, interest or penalties on the Grantee with respect to such payments,
benefits and entitlements under Section 409A of the Code, and its implementing
regulations (“Section 409A”), and the provisions of this Agreement shall be
construed and administered in accordance with such intent. Each of the Company
and the Grantee has used, and will continue to use, their best reasonable
efforts to avoid the imposition of such additional taxes, interest or penalties,
and the Company and the Grantee agree to work together in good faith to amend
this Agreement, and to structure any payment, benefit or other entitlement
received by the Grantee hereunder, in a manner that avoids imposition of such
additional taxes, interest or penalties while preserving the affected payment,
benefit or entitlement to the maximum extent practicable and maintaining the
basic financial provisions of this Agreement without violating any applicable
requirement of Section 409A.

8.    Governing Law. This Agreement shall be governed by, interpreted under, and
construed and enforced in accordance with the internal laws, and not the laws
pertaining to conflicts or choice of laws, of the State of Delaware applicable
to agreements made and to be performed wholly within the State of Delaware.

9.    Imposition of Other Requirements. If the Grantee relocates to another
country after the Grant Date, even if at the Company’s request, the Company
reserves the right to impose other requirements on the Grantee’s participation
in the Plan, including with regard to RSUs subject to this Award, to the extent
the Company determines it is necessary or advisable in order to comply with
local law or facilitate the administration of the Plan, and to require the
Grantee to sign any additional agreements or undertakings that may be necessary
to accomplish the foregoing.

10.    Binding on Successors. The terms of this Agreement shall be binding upon
the Grantee and upon the Grantee’s heirs, executors, administrators, personal
representatives, transferees, assignees and successors in interest, and upon the
Company and its successors and assignees, subject to the terms of the Plan.

 

7



--------------------------------------------------------------------------------

11.    Transferability. The RSUs shall not be treated as property or as a trust
fund of any kind. This Award, including the RSUs subject to this Award, is not
transferable except as permitted by the Plan.

12.    Entire Agreement. This Agreement and the Plan contain the entire
agreement and understanding between the parties as to the subject matter hereof.

13.    Notices. All notices and other communications under this Agreement shall
be in writing and shall be given by hand delivery to the other party or
confirmed fax or overnight courier, or by postage paid first class mail,
addressed as follows:

If to the Grantee:

The address of his or her principal residence as it appears in the Company’s
records, with a copy to him or her at his or her office in Houston, Texas.

If to the Company:

Diamond Offshore Drilling, Inc.

15415 Katy Freeway, Suite 100

Houston, Texas 77094-1800

Attention: Corporate Secretary

Facsimile: (281) 647-2223

or to such other address as any party shall have furnished to the other in
writing in accordance with this Section 13. Notice and communications shall be
effective when actually received by the addressee if given by hand delivery or
confirmed fax, when deposited with a courier service if given by overnight
courier, or two (2) business days following mailing if delivered by first class
mail.

14.    Amendment. This Agreement may not be modified, amended or waived except
by an instrument in writing signed by the Company and the Grantee. The waiver by
either party of compliance with any provision of this Agreement shall not
operate or be construed as a waiver of any other provision of this Agreement, or
of any subsequent breach by the other party of a provision of this Agreement.

15.    Authority of the Administrator. The Plan is administered by the
Committee, which shall have full authority to interpret and construe the terms
of the Plan and this Agreement. The determination of the Committee administrator
as to any such matter of interpretation or construction shall be final, binding
and conclusive.

16.    Data Privacy. The Grantee acknowledges and consents to the collection,
use, processing and transfer of personal data as described in this Section 16.
The Company, its related entities,

 

8



--------------------------------------------------------------------------------

and the Grantee’s employer hold certain personal information about the Grantee,
including, but not limited to, the Grantee’s name, home address and telephone
number, date of birth, social security number or other employee identification
number, salary, nationality, job title, any shares of Stock held in the Company
and details of all Awards, for the purpose of managing and administering the
Plan (“Data”). The Company and its related entities may transfer Data amongst
themselves as necessary for the purpose of implementation, administration and
management of the Grantee’s participation in the Plan, and the Company and its
related entities may each further transfer Data to any third parties assisting
the Company or any such related entity in the implementation, administration and
management of the Plan. The Grantee acknowledges that the transferors and
transferees of such Data may be located anywhere in the world and hereby
authorizes each of them to receive, possess, use, retain and transfer the Data,
in electronic or other form, for the purposes of implementing, administering and
managing the Grantee’s participation in the Plan, including any transfer of such
Data as may be required for the administration of the Plan and/or the subsequent
holding of RSUs or shares of Stock on the Grantee’s behalf to a broker or to any
other third party with whom the Grantee may elect to deposit any shares of Stock
acquired under the Plan (whether pursuant to this Award or otherwise).

17.    Acceptance. Acceptance of this Agreement by the Grantee acknowledges
receipt of a copy of the Plan and this Agreement, and acknowledges that the
Grantee has read and understands the terms and provisions hereof and accepts
this Award subject to all the terms and conditions of the Plan and this
Agreement. The Company may, in its sole discretion, deliver any documents
related to this Award by electronic means. The Grantee hereby consents to
receive all applicable documentation by electronic delivery and to participate
in the Plan through an on-line (and/or voice activated) system established and
maintained by the Company or a third party vendor designated by the Company. By
Grantee’s signature and the signature of the Company’s representative below, or
by Grantee’s acceptance of this Award through the Company’s online acceptance
procedure, this Agreement shall be deemed to have been executed and delivered by
the parties hereto as of the Grant Date.

18.    No Rights to Continuation of Employment. Nothing in the Plan or this
Agreement shall confer upon the Grantee any right to continue in the employ of
the Company or any Subsidiary thereof or shall interfere with or restrict the
right of the Company to terminate the Grantee’s employment at any time for any
reason.

19.    Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any Section.

[Signature Page Follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, effective as of the Grant Date, the Company has caused this
Agreement to be executed on its behalf by a duly authorized officer.

 

DIAMOND OFFSHORE DRILLING, INC. By:    

 

ACCEPTED AND AGREED:  

 

Grantee

 

10



--------------------------------------------------------------------------------

Schedule A

Vesting of Performance RSUs

The Award of Performance RSUs pursuant to this Agreement shall become eligible
to vest dependent upon level of achievement of the following Performance Goal
for the Performance Period, subject to the Negative Discretion of the Committee:

The average, for the three calendar years included in the Performance Period, of
the quotient obtained (with respect to each such calendar year) from the
following formula shall equal [ ]% (“Target”); provided, that, during or after
the Performance Period, the Committee shall have the authority to make equitable
adjustments to the Target or the calculation of the Target in recognition of
unusual or non-recurring events affecting the Company or any subsidiary or
affiliate or the financial statements of the Company or any subsidiary or
affiliate, in response to changes in applicable laws or regulations, or to
account for items of gain, loss or expense determined to be extraordinary or
unusual in nature or infrequent in occurrence or related to the disposal of a
segment of a business or related to a change in accounting principles or any
other unusual transaction or event occurring after the Grant Date:

 

Adjusted EBITDA for such year Adjusted Net PP&E as of 31 December of such year

Where:

“Adjusted EBITDA” means, for any calendar year, for the Company and its
subsidiaries, on a consolidated basis, an amount equal to consolidated net
income (excluding the cumulative effect of any change in accounting principle)
determined in accordance with United States generally accepted accounting
principles (“GAAP”) for such year plus or minus, as applicable, the following to
the extent deducted in calculating such consolidated net income: (a) plus an
amount equal to interest expense in accordance with GAAP, for such year,
(b) plus or minus the provision for tax expense or benefit accrued by the
Company and its consolidated subsidiaries for such year, (c) plus the amount of
depreciation and amortization expense for such year, (d) minus, without
duplication, interest income for such year, as determined in accordance with
GAAP, (e) plus or minus, without duplication, the amount of non-operating
expenses or income for such year, all as determined in accordance with GAAP, and
(f) excluding (i) the effects of any asset impairments recorded during such
year, (ii) any gain or loss on the sale of assets during such year, (iii) any
rig margin – defined by the Company as rig revenue less controllable expenses –
associated with an asset acquired during the Performance Period; (iv) any
expenses (other than capital expenditures) incurred in relation to reactivating
any rigs that have been warm- or cold-stacked and (v) the negative financial
impact on such year of any transaction entered into by the Company with any
customer that has the effect of reducing the amount of EBITDA during such year
in exchange for a commensurate material benefit to be received by the Company,
such as a “blend and extend” transaction; and

 

11



--------------------------------------------------------------------------------

“Adjusted Net PP&E” means, at any date of determination, for the Company and its
subsidiaries, on a consolidated basis, an amount equal to the net book value of
all property, plant, and equipment (including, without limitation, land, mineral
rights, buildings, structures, machinery, and equipment), determined in
accordance with GAAP, plus an amount equal to the net book value of all
property, plant, and equipment (including, without limitation, land, mineral
rights, buildings, structures, machinery, and equipment) classified on the
Company’s balance sheet as held for sale, as determined in accordance with GAAP,
in each case excluding, over the elapsed portion of the Performance Period to
date of such determination, (i) the effects of any impairment of assets and
(ii) the net book value added to or removed from net property, plant and
equipment or assets held for sale as a result of any asset acquired or sold
during such period.

Unless otherwise determined by the Committee, the level of achievement against
the Performance Goal shall govern the number of Performance RSUs that are
eligible to vest based on the schedule in the table below, subject to the
Negative Discretion of the Committee and based upon a target of 100% of
Performance Goal achievement:

 

Performance Level

 

Performance as a

Percentage of Target

 

Percent of Target

Number of Performance

RSUs Eligible to Vest

Below Threshold   Less than 50%   0% Threshold   50%   67% Target   100%   100%
Maximum   150% or greater   133%

Linear interpolation shall be applied to determine payments in the event of
performance falling between the levels stated in the above table.

 

12